FILED
                            NOT FOR PUBLICATION                            MAR 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SHAWN D. CATZ; ROBERT S. CATZ,                   No. 11-16285

               Plaintiffs - Appellants,          D.C. No. 4:03-cv-00091-FRZ

  v.
                                                 MEMORANDUM*
DAVID G. CHALKER; et al.,

               Defendants - Appellees,

FIDELITY INVESTMENTS, named as
Fidelity Investments (FMR Corporation) -
of the State of Massachusetts;
WATERHOUSE SECURITIES,

               Defendants-counter-claimants
- Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Frank R. Zapata, District Judge, Presiding




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                             Submitted March 12, 2013**

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

      Robert S. Catz, an attorney, and his son Shawn D. Catz appeal pro se from

the district court’s judgment dismissing for failure to comply with court orders

their action alleging that a divorce decree and related orders were obtained in

violation of their due process rights. We have jurisdiction under 28 U.S.C. § 1291.

We review for an abuse of discretion. Ferdik v. Bonzelet, 963 F.2d 1258, 1260

(9th Cir. 1992). We affirm.

      The district court did not abuse its discretion by dismissing the Catzes’

action for failure to comply with court orders after giving the Catzes numerous

warnings and opportunities to comply with the court’s orders. See id. at 1260-61

(listing factors to consider prior to dismissal for failure to follow court order); see

also Malone v. U.S. Postal Serv., 833 F.2d 128, 133 (9th Cir. 1987) (“It is well

established that an attorney who believes a court order is erroneous is not relieved

of the duty to obey it.” (citation and internal quotation marks omitted)).

      The Catzes’ arguments concerning lack of standing and alleged due process

violations are unpersuasive.

          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, the parties’
requests for oral argument are denied.

                                            2                                     11-16285
      The Catzes’ opposed requests for judicial notice, filed on January 9, 2012

and May 14, 2012, are denied.

      Robert Catz’s motion to receive entries filed with the court electronically,

filed on June 11, 2012, is granted. He must register with ECF as explained in the

email that the CM/ECF Help Team sent to him shortly after he filed his motion.

      Any requests for costs or attorneys’ fees on appeal must be made in

accordance with the Federal Rules of Appellate Procedure and Ninth Circuit Rule

39-1.6.

      AFFIRMED.




                                          3                                    11-16285